 Case 3:19-cv-00932-RJD Document 45 Filed 11/02/20 Page 1 of 6 Page ID #184




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

RAMON CLARK,                                   )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 19-cv-932-RJD
                                               )
TAMMY SMITH, et al.,                           )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion for Summary Judgment on the Issue of

Exhaustion of Administrative Remedies filed by Defendants Burle, Lovell, and Neese (Doc. 37).

For the reasons set forth below, the Motion is GRANTED.

                                          Background

       Plaintiff Ramon Clark, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this action pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Robinson Correctional Center. Plaintiff claims he was fired

from his job as a library law clerk in retaliation for filing a complaint regarding his work.

Plaintiff’s complaint was screened pursuant to 28 U.S.C. § 1915A and he is proceeding on the

following count:

               Count One:    First Amendment claim against Smith, Neese, Lovell, and Burle for
                             firing Plaintiff from his position as law clerk in retaliation for filing
                             a complaint.

       Defendants Burle, Lovell, and Neese argue summary judgment in their favor is appropriate

because Plaintiff failed to exhaust his administrative remedies as to the claim against them. In

                                          Page 1 of 6
 Case 3:19-cv-00932-RJD Document 45 Filed 11/02/20 Page 2 of 6 Page ID #185




support of their argument, Defendants assert a search of the Administrative Review Board

(“ARB”) records revealed only one grievance related to Plaintiff’s termination from his

assignment as a law library clerk at Robinson, which did not name or mention Burle, Lovell, or

Neese. In this grievance, dated June 4, 2019, Plaintiff explains that Tammy Smith fired him from

his law library clerk job because of his complaint regarding the library typewriters (see Doc. 38-3).

Plaintiff requests that Smith receive a written reprimand and that he be reassigned as the law

library specialist.

        This grievance was addressed by the counselor on June 18, 2019. Plaintiff sent it to the

Grievance Officer, Defendant Lovell, who recommended that it be denied on July 10, 2019. The

Chief Administrative Officer (“CAO”), Defendant Neese, concurred with the Grievance Officer

on July 12, 2019. Plaintiff appealed the institutional response to the ARB, which denied the

grievance on August 5, 2019. Defendant Burle signed the ARB’s response on the behalf of the

Board. The IDOC Director concurred on August 6, 2019. Plaintiff then filed this lawsuit on

August 26, 2019.

        Plaintiff argues this grievance exhausted his claims against Burle, Lovell, and Neese

because the Prison Litigation Reform Act (“PLRA”) does not require him to restart the grievance

process to address claims against individuals in charge of the grievance procedure. Plaintiff

asserts that the Court noted in its merit review order that Defendants’ concurrence with the

handling of the grievance was sufficient to establish personal liability. In his response, Plaintiff

clearly states that he did not submit any additional grievances to the ARB for review prior to the

filing of this lawsuit against Defendants Burle, Lovell, or Neese.

                                         Legal Standards

Summary Judgment Standard
                                            Page 2 of 6
 Case 3:19-cv-00932-RJD Document 45 Filed 11/02/20 Page 3 of 6 Page ID #186




       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In considering a summary judgment motion, the district court views

the facts in the light most favorable to, and draws all reasonable inferences in favor of, the

nonmoving party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013)

(citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available

administrative remedies prior to filing lawsuits in federal court. “[A] prisoner who does not

properly take each step within the administrative process has failed to exhaust state remedies.”

Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks discretion

to resolve the claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll

dismissals under § 1997e(a) should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401
                                         Page 3 of 6
 Case 3:19-cv-00932-RJD Document 45 Filed 11/02/20 Page 4 of 6 Page ID #187




(7th Cir. 2004).

       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident, occurrence or problem, to his

or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN.

CODE § 504.810(a). If the complaint is not resolved through a counselor, the grievance is

considered by a Grievance Officer who must render a written recommendation to the Chief

Administrative Officer — usually the Warden — within 2 months of receipt, “when reasonably

feasible under the circumstances.” Id. §504.830(e). The CAO then advises the inmate of a

decision on the grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within

30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e).

       An inmate may request that a grievance be handled as an emergency by forwarding it

directly to the Chief Administrative Officer. Id. § 504.840. If it is determined that there exists a

substantial risk of imminent personal injury or other serious or irreparable harm, the grievance is

handled on an emergency basis, which allows for expedited processing of the grievance by

responding directly to the offender. Id. Inmates may further submit certain types of grievances

directly to the Administrative Review Board, including grievances related to protective custody,

psychotropic medication, and certain issues relating to facilities other than the inmate’s currently

assigned facility. Id. at § 504.870.
                                           Page 4 of 6
 Case 3:19-cv-00932-RJD Document 45 Filed 11/02/20 Page 5 of 6 Page ID #188




                                            Discussion

       Based on the record before the Court, and after consideration of the parties’ arguments, the

Court finds Plaintiff failed to exhaust his administrative remedies as to Defendants Burle, Lovell,

and Neese prior to filing this lawsuit.

       Plaintiff’s retaliation claim against Defendants Burle, Lovell, and Neese is premised on

their approval of the retaliatory conduct set forth in his June 4, 2019 grievance in which they

denied or concurred in the denial of the same. Plaintiff also alleges he spoke with Defendant

Neese regarding the alleged retaliatory conduct, but she took no action.

        Plaintiff did not file a separate grievance concerning the actions of Burle, Lovell, and

Neese in regards to their handling of the grievance or their approval of the alleged retaliatory

action taken by Smith. Although Plaintiff asserts he was not required to submit any such

grievance, the Court disagrees. The PLRA’s exhaustion requirement was designed to afford

prison officials a chance to address inmate complaints internally, prior to the filing of federal

litigation. See, e.g., Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006) (citation omitted). In other

words, the purpose of the grievance is to provide prison officials a “fair opportunity” to address an

inmate’s complaint. Maddox v. Love, 655 F.3d 709, 713 (7th Cir. 2011). Here, the prison never

had the opportunity to address Plaintiff’s complaints regarding Lovell, Burle, and Neese’s

handling of his grievance and, relatedly, their acceptance of any retaliatory conduct because he

never filed any such grievance. In his response to Defendants’ motion, Plaintiff conflates the

language in the Court’s screening order concerning personal liability with exhaustion of his

administrative remedies. For clarification, although correspondence such as the June 4, 2019

grievance may be sufficient to establish a basis for personal liability under § 1983 against

Defendants Burle, Lovell, and Neese, such notice does not substitute for exhaustion of
                                     Page 5 of 6
 Case 3:19-cv-00932-RJD Document 45 Filed 11/02/20 Page 6 of 6 Page ID #189




administrative remedies.    Plaintiff was still required to set forth his specific complaints

concerning Burle, Lovell, and Neese’s actions in a grievance and follow the directives of the

Illinois Administrative Code in exhausting the same.

                                          Conclusion

       Based on the foregoing, the Motion for Summary Judgment on the Issue of Exhaustion of

Administrative Remedies filed by Defendants Burle, Lovell, and Neese (Doc. 37) is GRANTED.

Defendants Michelle Neese, Robert Lovell, and Amy Burle are DISMISSED WITHOUT

PREJUDICE. Plaintiff shall proceed on the following claim:

              Count One:     First Amendment claim against Smith for firing Plaintiff from his
                             position as law clerk in retaliation for filing a complaint.


IT IS SO ORDERED.

DATED: November 2, 2020


                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge




                                         Page 6 of 6
